Citation Nr: 1528440	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, including lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 7, 1963, to October 6, 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for a low back disability.

In July 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing at the RO in Houston, Texas.  A transcript of that hearing has been prepared and a copy associated with the Veteran's electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board issued a remand in this matter so that the Veteran could be afforded a VA examination in connection with his service connection claim, and so that an etiology opinion could be rendered.

In March 2015, the Veteran presented for the ordered VA examination, and a medical opinion was issued.  In the resulting report, the Veteran was given a diagnosis of multi-level spondylosis and degenerative spine disease.  Specifically, x-ray films indicated facet arthropathy at L4-L5, and L5-S1 with age related diffuse degenerative disease.  The VA examiner then opined that the Veteran's back disability was less likely than not related to an incident of his active service.  In support of this, the VA examiner pointed to a lack of treatment for or complaints of back pain in his service records during a period of active duty.  Further, the examiner stated that an examination conducted in 1968, 4.5 years after release from his period of active duty, the Veteran was found to have a history of a back injury dating to 1967.  He also noted the Veteran's 30 year service as a letter carrier with the United States Postal Service, with retirement in 2003, and that the back disability did not allegedly develop until 2010.

Once VA undertakes to provide an examination in a service connection case, even if not obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Upon review of the opinion rendered in March 2015, the Board finds that it is inadequate for it to rely upon in reaching a decision on this claim.  First, the rationale given for the opinion relies on the lack of evidence in the Veteran's service treatment records in support of the conclusion.  The examiner does not discuss the Veteran's current back disability, or how it could not have otherwise been sustained in-service.  Related to this finding, the Board notes that the Veteran's service treatment records do contain a radiological report dated in July 1968 which states that the Veteran has a slight scoliosis of the lumbar spine and is classified as Class 5 on the basis of anterior narrowing of D12 (thoracic vertebra).  It also states that the narrowing is "undoubtedly an old injury," a fact that the Board finds may contradict both assertions by the VA examiner that the Veteran sustained an injury in 1967, and that his current disability did not manifest until 2010.  The Board also notes that the examiner failed to address the Veteran's lay statements regarding his onset of symptoms as reported.  Regardless, the examiner did not address this evidence in rendering the opinion given and therefore the opinion cannot be found to be in consideration of the Veteran's prior medical history. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2015 VA examiner for an addendum opinion.  If the March 2015 VA examiner is not available, an appropriate specialist should be selected to write the addendum opinion.  The need for any additional examination or testing is left to the discretion of the examiner selected to write the addendum opinion. 

The entire claims file, including a copy of this remand, should be made available to the examiner for review.  The examiner should review the Veteran's entire medical history, including his lay statements and the July 1968 radiological report, and state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's back disorder was caused by or is etiologically related to any incident of active duty.  

The examiner must provide a reasoned and thorough analysis in support of the opinion given.  Specifically, the examiner is reminded that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in rendering the opinion.  If the examiner rejects the Veteran's reported history, then a reason for doing so must be provided.  The examiner is also reminded that any opinion which relies purely on the lack of treatment for a back disorder documented in the Veteran's service treatment records will be deemed inadequate for adjudicative purposes.  All opinions expressed should be supported by citation to evidence of record, medical treatise evidence, and known medical principles.  
 
2. Thereafter, the AOJ should readjudicate the pending claim.  If any benefit sought remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide adequate time for response before returning the claims file to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




